El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
Mercedes Eeguero, viuda de José C. G-arriga, por su pro-pio derecho y en representación de sus menores hijos José, Carmen, María, Juan, Eosalía, Alicia y Guadalupe Garriga y Eeguero, estableció una demanda en la Corte de Distrito de Humacao contra la sociedad mercantil domiciliada en San Juan, Maurice O’Meara y Cía., pidiendo que se declarara preferente cierto crédito que los demandantes tenían contra determinados bienes muebles vendidos a Pablo Eoig, sobre cierto otro crédito que la demandada quería hacer efectivo en los mismos bienes.
Según la demanda, José C. Garriga, causante de los de-mandantes, vendió a Pablo Eoig el 23 de septiembre de 1913, por escritura pública, todos los enseres, maquinarias y de-más utensilios ele un establecimiento tipográfico que tenía, por la suma de $2,625, pagaderos a razón de $75 mensuales, quedando dichos bienes como garantía hasta que el compra-dor hiciere efectivo por completo el precio total de la venta. Eoig llegó a abonar $450. La demandada en cierto pleito que siguió contra el dicho Pablo Eoig en cobro de $355 y centavos, obtuvo una sentencia favorable, y para ejecutarla se embargaron ciertas máquinas de las vendidas por Garriga a Eoig con la condición indicada. Los demandantes alegan que su crédito es preferente al de la demandada, de acuerdo con los artículos 1823 y 1827 del Código Civil.
• La parte demandada excepcionó la demanda. Las ex-*359cepciones se declararon sin lugar. Contestó entonces. Fué el pleito a juicio, se practicó la prueba y la corte lo resolvió en favor de los demandantes dictando una sentencia que con-tiene los siguientes pronunciamientos:
“1. Que el crédito de los demandantes en este pleito es de los comprendidos en el inciso primero del artículo 1823 del Código Civil, por proceder del precio de venta de bienes que estaban en poder del deudor cuando se practicó el embargo.
“2. Que dicbo crédito goza de preferencia con relación a dichos bienes, excluyendo a todos los demás créditos hasta donde alcance el valor de los bienes a que la preferencia se refiere, según el ar-tículo 1827 del propio Código.
“3. Que los demandantes deben obtener del deudor Pablo Roig la suma de los dos mil ciento setenta y cinco dollaes con prefe-rencia al crédito de la Sociedad demandada en esta acción.
“á. Que la referida sociedad demandada debe pagar. a los de-mandantes todas las costas y desembolsos ocasionados por la pre-sente acción.”
Debe hacerse constar que intervino en el pleito Antonio Pérez Pierret, allanándose a que se dictara sentencia de acuerdo con la súplica de la demanda por haber llegado a un acuerdo con la parte demandante. La parte demandada no compareció al juicio, y notificada que le fué la sentencia, recurrió de ella para ante este tribunal.
Estudiemos los errores señalados por la parte apelante en el orden en que lo han sido:
■ 1. Sostiene el apelante que la corte de distrito erró al declarar sin lugar la excepción previa porque ejercitándose en la demanda derechos correspondientes a José C. G-arriga, no se alegan en ella hechos determinativos de la dación' de causa. A nuestro juicio tal error'no existe. En la demanda se alega que Garriga fué causante -de los demandantes y éstos se describen a sí mismos como la viuda y los hijos de Garriga.
2. Como segundo error se señala el de que la prueba no sostiene la sentencia. Se insiste primero en la falta de evi-*360denoia sobre la dación de la cansa y luego se alega que no se demostró que los bienes embargados fueran los mismos que los vendidos.
Con respecto al primer extremo diremos que en el acto de la vista declaró la viuda de G-arriga quien, entre otras cosas, dijo que Garriga fué su esposo y los demandantes son sus bijos. Nadie se opuso. Ya hemos dicho que la parte demandada y apelante dejó de asistir al acto de la vista del pleito. Y con respecto al segundo diremos que se presentó como prueba en el juicio no solo la escritura de venta, sino el inventario ele los bienes vendidos. En la exposición del caso se hace simplemente una referencia a esos documentos y debemos suponer que ellos proporcionaron base suficiente a la corte sentenciadora para concluir como concluyó que se trataba de los mismos bienes. Los bienes embargados se describen en el hecho cuarto de la demanda. Dicho hecho no fué negado en la contestación. Y el inventario pudo con-tener una descripción-igual a la expresada en la demanda. Además, no fué esa sola la prueba aportada. La viuda tam- ■ bién declaró sobre los bienes embargados, y no debe perderse de vista la actuación del interventor.
3. Como tercer error señala la apelante la aplicación in-debida de los artículos 1823 y 1827 del Código Civil por tres motivos, a saber: porque dichos artículos solo son aplica-bles a casos ele quiebra; porque no lo son a -casos en que existe un embargo, y porque no se trata aquí de un conflicto de títulos igualmente indubitables y ejecutorios.
Creemos que en efecto la mente del legislador estuvo fija al dictar las reglas que contiene el Código Civil con respecto a la concurrencia y prelación de créditos, en los procedimien-tos de quita y espera y en los de concurso de acreedores. Es incuestionable que' la jurisdicción exclusiva en materia de quiebras reside hoy en la -Corte Federal. Pero no obs-tante ser ello así, es lo cierto también que muchos de los preceptos del Código Civil contenidos en el título 17 del libro 4o. constituyen reglas de' derecho de observancia general apli-*361cables a casos como el presente en que sin tratarse de una quiebra, sur je un conflicto entre dos ciudadanos con respecto a su mejor derecho a hacer efectivos sus créditos en deter-minados bienes de un deudor común.
El caso de Oronoz y Cía. v. Alvarez, 23 D. P. R. 536, no tiene aplicación. .Allí se trataba de la preferencia de dere-chos que pudiera derivarse a virtud de ciertos embargos practicados. Aquí de la preferencia a cobrar a virtud de determinados preceptos de ley.
Es cierto que la parte demandada había ya obtenido una sentencia a su favor reconociendo la certeza de su crédito y que no se encontraba en la misma situación la parte de-mandante, pero es lo cierto también que ésta sometió su caso por completo al tribunal a quien pidió que decidiera sobre la preferencia y ese tribunal tuvo oportunidad, por las alegaciones y las pruebas practicadas, ele asegurarse antes de dictar su sentencia de la certeza del crédito de la parte demandante para hacer aplicación, como la hizo rec-tamente, del artículo 1823 del Código Civil, en su inciso pri-mero, que es el que regula este caso.
4. El cuarto y último error se refiere a las costas, bajo el fundamento de que procede la revocación de la sentencia por los otros errores apuntados. Como no existiendo los otros errores, procede confirmar la sentencia recurrida, claro está que no cometió tampoco error alguno la corte de dis-trito al imponer a la parte vencida en' juicio la obligación de pagar las costas y los desembolsos del pleito. No apa-rece que en ello abusara de su discreción.
Por todo lo expuesto, procede declarar sin lugar el re-curso y confirmar la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Sr. Aldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no inter-vinieron en la resolución de este caso.